Leili v Romanello (2019 NY Slip Op 04489)





Leili v Romanello


2019 NY Slip Op 04489


Decided on June 6, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2019

Friedman, J.P., Tom, Kapnick, Kahn, JJ.


9573 159603/16

[*1]Edward Leili, Plaintiff-Respondent,
vJoseph Romanello, et al., Defendants-Appellants, Joseph Dimyan, Defendant.


Vouté, Lohrfink, Magro & McAndrew, LLP, White Plains (Edward G. Warren of counsel), for appellants.
Law Office of Todd J. Krouner, P.C., Chappaqua (Todd J. Krouner of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered September 10, 2018, which denied defendants' motion to dismiss for lack of personal jurisdiction, without prejudice and with leave to renew upon completion of jurisdictional discovery, unanimously affirmed, without costs.
The court did not abuse its discretion in granting jurisdictional discovery, as plaintiff made a "sufficient start"
in demonstrating personal jurisdiction over appellants (Avilon Auto. Group v Leontiev, 168 AD3d 78, 89 [1st Dept 2019]; PD Cargo, CA v Paten Intl. SA, 149 AD3d 511, 512 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 6, 2019
CLERK